DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 21-40 are allowed for the below reasons.
  	In regards to claim 21, the prior art of reference does not disclose singly or in combination to render a method for identifying, by the backend computing device, similarities between the 
In regards to claim 30, the prior art of reference does not disclose singly or in combination to render a method for associating a second recruitment identifier with the applicant device based on one or more similarities between the data associated with the applicant device and data associated with a second recruitment device that is associated with the second recruitment identifier, the second recruitment device being associated with a second recruiter of the plurality of recruiters; creating a first digital asset comprising the first recruitment identifier; creating a second digital asset comprising the second recruitment identifier; and transmitting, to the applicant device, a notification for facilitating one or more physical meetings between the applicant and one or more recruiters of the plurality of recruiters, the notification comprising a first link associated with the first digital asset and a second link associated with the second digital asset, wherein selection of the first link causes download of the first digital asset to the applicant device and selection of the second link causes download of the second digital asset to the applicant device.
In regards to claim 31, the prior art of reference does not disclose singly or in combination to render a method for determine that the device associated with the broadcasted unique .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643